Citation Nr: 9913850	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
March 1997, the Board remanded the appellant's claim to the 
RO for additional action which included requesting that the 
appellant clarify who she wished to be her accredited 
representative and requesting copies of the clinical 
documentation associated with the veteran's final 
hospitalization at the Walker Regional Medical Center for 
incorporation into the record.  

In June 1997, the appellant competed an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) in favor of the American Legion.  In October 
1997, the RO contacted the Walker Regional Medical Center and 
requested that it forward copies of the clinical 
documentation associated with the veteran's final 
hospitalization for incorporation into the record.  The 
medical facility subsequently forwarded clinical 
documentation which did not pertain to the veteran's final 
hospitalization.  In April 1998, the RO again contacted the 
Walker Regional Medical Center and requested copies of the 
veteran's final hospitalization records.  The medical 
facility again forwarded clinical documentation which did not 
pertain to the veteran's final hospitalization.  The 
appellant is represented in the instant appeal by the 
American Legion.  


REMAND

The Board's March 1997 remand instructions directed that 
copies of the clinical documentation associated with the 
veteran's final hospitalization at the Walker Regional 
Medical Center should be obtained for incorporation into the 
record.  While acknowledging that the RO repeatedly attempted 
to comply with the remand instructions, the Board observes 
that the clinical documentation submitted by the Walker 
Regional Medical Center does not encompass the veteran's 
final treatment records.  The veteran's December 1994 death 
certificate indicates that he died on December [redacted], 
1994 while an impatient at the Walker Regional Medical Center.  

The RO must comply with the Board's remand instructions or 
explain its failure to complete the requested action.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should again contact the 
Walker Regional Medical Center and 
request that copies of all available 
clinical documentation associated with 
the veteran's final hospitalization in 
December 1994 including the final 
hospital summary, if any, be forwarded 
for incorporation into the record.  If 
the records do not exist, that fact 
should be noted by the facility.

2.  The parties are informed that there 
is a duty to submit evidence of a well 
grounded claim.

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  The parties are at 
liberty to submit additional evidence and argument.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


